975 F.2d 869
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kenneth D. LUZAK, Jr., Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 92-3114.
United States Court of Appeals, Federal Circuit.
July 15, 1992.

Before RICH, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. NY34439110247, dismissing Kenneth D. Luzak, Jr.'s appeal for lack of jurisdiction, is affirmed.


2
Effective March 10, 1991, the Department of the Treasury reassigned Luzak from his position as a criminal investigator, GS-1811-12, Office of Internal Affairs, Buffalo, New York, to the position of intelligence research specialist, GS-0132-12, Office of Enforcement, Regional Intelligence Division, Houston, Texas.   Luzak suffered no loss in grade or base pay as a result of this reassignment.


3
The board's jurisdiction is limited to those areas specifically granted by statute,  Saunders v. Merit Systems Protection Board, 757 F.2d 1288, 1290 (Fed.Cir.1985), and reassignments not resulting in a reduction in grade or pay are not within this statutory grant.   See Artmann v. Department of Interior, 926 F.2d 1120, 1122 (Fed.Cir.1991).   Luzak's contention that his transfer was part of a unified penalty,  see Brewer v. American Battle Monuments Comm'n, 779 F.2d 663, 665 (Fed.Cir.1985), is unavailing.   The administrative judge correctly held that "[a]ppellant's reassignment was in lieu of an adverse action, not in conjunction with one."


4
Under our standard of review, the board's decision must be affirmed unless it is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or unsupported by substantial evidence.   See 5 U.S.C. § 7703(c) (1988).   We do not consider arguments concerning Luzak's earlier suspension, arguments on the merits of Luzak's appeal, or arguments not properly raised before the board.   See Synan v. Merit Systems Protection Board, 765 F.2d 1099, 1101 (Fed.Cir.1985).